Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 1 of 14 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT |

for the
Southern District of West Virginia

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

ict fi
Southern Disirict of West Virginia

Case No. 3:19-mj-00073

Wireless Telephone more fully described in Attachment A
(incorporated by reference).

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of West Virsinia , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

(I a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. 846 and 843(b) Conspiracy to distribute methamphetamine and using a communication facility in
committing, causing, and facilitating a felony controlled substance offense

The application is based on these facts:

See affidavit at Attachment C.

a Continued on the attached sheet.

(1 Delayed notice of days (give exact ending date if more than30 days: =——————__) is. requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

lae.. Bh

Applicant's S signature

 

Antonio Ortega, a FBI

Printed name and title
Sworn to before me and signed in my presence.
pate: Octoler \& 2014
ea

e’s GC —)
City and state: Huntington, WV Cheryl A. Eifert, Unted States Magistrate Judge
ci Printed name and title

 
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 2 of 14 PagelD #: 2

ATTACHMENT A
The property to be searched is an Alcatel cellphone, model
number Q55009A, IMEI number 357485095420420 (hereinafter “the
“Device”). The Device is currently in the possession of the FBI
at 113 Virginia Street East, Charleston, West Virginia, 25301.
This warrant authorizes the forensic examination of the
Device for the purpose of identifying the electronically stored

information described in Attachment B.
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 3 of 14 PagelD #: 3

ATTACHMENT B

lw All records on the Device described in Attachment A that
relate to violations of 21 U.S.C. §§ 846 and 843(b) and involve
BRUCE ANGELI, including:

a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well
as dates, places, and amounts of specific transactions;

c. any information related to sources of drugs (including
names, addresses, phone numbers, or any other
identifying information) ;

d. any information recording ANGELI’s schedule or travel;

e. all bank records, checks, credit card bills, account
information, and other financial records.

2 Evidence of user attribution showing who used or owned
the Device at the time the things described in this warrant were
created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history;

3. As used above, the terms “records” and “information”
include all of the foregoing items of evidence in whatever form
and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash
memory or other media that can store data) and any photographic

form.
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 4 of 14 PagelD #: 4

4, This warrant authorizes a review of electronic storage
media and electronically stored information seized or copied
pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this
electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to
law enforcement officers and agents, attorneys for the government,
attorney support staff, and technical experts. Pursuant to this
warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for
the government and their support staff for their independent

review.
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 5 of 14 PagelD #: 5

ATTACHMENT C
AFFIDAVIT
STATE OF WEST VIRGINIA )

COUNTY OF CABELL )

I, Antonio Ortega, being first duly sworn, do hereby depose
and state that as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application
under Rule 41 of the Federal Rules of Criminal Procedure for a
search warrant authorizing the examination an Alcatel cellphone,
model number Q55009A, IMEI number 357485095420420, which is
currently in law enforcement possession, and the extraction from
that wireless telephone of electronically stored information
described in Attachment B.

2. I am a Special Agent with the Federal Bureau of
Investigation (hereinafter “FBI)”, assigned to the Huntington,
West Virginia, Resident Agency Office of the Pittsburgh
Division. I have been employed as a Special Agent for the FBI
Since July 2018. I am currently tasked with investigating
violations of federal law within the Southern District of West
Virginia and elsewhere. As part of my duties, I have received
training regarding the investigation of various federal crimes

including, but not limited to, drug trafficking, complex
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 6 of 14 PagelD #: 6

financial crimes, civil rights, and violent crimes. By virtue
of my FBI employment, I perform and have performed a variety of
investigative tasks, including conducting arrests and the
execution of federal search warrants and seizures. As a Special
Agent, I am an investigative or law enforcement officer of the
United States within the meaning of 18 U.S.C. § 2510(7).

Si I have participated in the debriefing of defendants,
witnesses, and informants, during which time I have discussed
with them their methods of drug smuggling, distribution,
packaging, trafficking, and laundering proceeds, among other
concerns related to drug trafficking. I have discussed and
learned from other law enforcement investigators in regards to
these matters as well.

4. Based on my training, experience and conversations
with other experienced narcotics investigators, I have gained
experience in the techniques and methods used by drug
traffickers to distribute controlled substances, their use of
cellular phones and other electronic communication devices to
facilitate their trafficking activity, and the methods used to
conceal and launder the proceeds of said activity.

5. Throughout my law enforcement career, I have spoken
with, worked with, and gained knowledge from numerous
experienced federal, state, and local narcotics officers about

drug traffickers and their use of cell phones to facilitate drug
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 7 of 14 PagelD #: 7

trafficking by, for example, using code during their
conversations. I have also received extensive instruction and
practical training on intercepting communications and conducting
coordinated surveillance while at the FBI Academy.

6. The facts in this Affidavit come from my personal
observations, my training and experience, and information
obtained from other agents, law enforcement officers, and
witnesses. Summaries of recorded conversations are based on
draft transcripts of those conversations. This Affidavit is
intended to show that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge
about this investigation.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

 

Ts The property to be searched is an Alcatel cellphone,
model number Q55009A, IMEI number 357485095420420 (hereinafter
“the Device”). The Device is currently in the possession of the
FBI at 113 Virginia Street East, Charleston, West Virginia,
25301.

Ba The applied-for warrant would authorize the forensic
examination of the Device for the purpose of identifying
electronically stored data particularly described in Attachment

B.
Case 3:19-mj-00073 Document1 Filed 10/18/19 Page 8 of 14 PagelD #: 8

PROBABLE CAUSE

9. On May 16, 2019, a Title III intercept began of a
telephone utilized by TIONTE BLANCHARD (hereinafter
“BLANCHARD”). BLANCHARD is a methamphetamine and heroin dealer
who has distributed large quantities of methamphetamine in this
district. During the course of interceptions, it was discovered
BLANCHARD was dealing drugs to ANGELI, the user of the Device
which is a wireless telephone subscribed to ANGELI. ANGELI
purchased methamphetamine from BLANCHARD in distribution
quantities of an ounce or more on multiple occasions from May
16, 2019, to June 12, 2019, and used the Device to contact
BLANCHARD to arrange the transactions. ANGELI also used the
Device and offered to trade firearms to BLANCHARD in exchange
for drugs on two occasions. In total, ANGELI was intercepted
contacting BLANCHARD for drugs 187 times through voice calls and
texts between May 16, 2019, and June 12, 2019.

10. For example, on June 8, 2019, at approximately 12:07
p.m., ANGELI contacted BLANCHARD on the Device. The following

was discussed:

BLANCHARD: Hello.

ANGELT: Hey what’s up buddy. You good? Are you
good?

BLANCHARD: What you want?

ANGELI: I need, I need a half a zip.
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 9 of 14 PagelD #: 9

BLANCHARD: Hold on, let me call you right back.

ANGELI: Okay call me right back. Let me know,
thanks.

11. Based on my training and experience, and the facts of

the investigation thus far, this conversation is in regards to
ANGELI attempting to purchase methamphetamine. BLANCHARD asks
ANGELI what he would like to purchase, (What you want?). ANGELI
tells BLANCHARD he would like to buy half an ounce of
methamphetamine, (I need, I need a half a zip.). BLANCHARD then
says he will call ANGELI back.

12. On September 24, 2019, a grand jury returned an
indictment charging defendant with conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846 and two counts
of using a communication facility in committing, causing, and
facilitating a felony controlled substance offense in violation
of 21 U.S.C. § 843(b). A warrant was issued for ANGELI’s
arrest.

13. On September 25, 2019, the FBI executed the arrest
warrant. The Device was in ANGELI’s possession at the time of
his arrest and was seized by investigators.

14. ANGELI’s service for the Device has not changed, has
been active since March 21, 2019, and was current as of

September 5, 2019.
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 10 of 14 PagelD #: 10

15. The Device is currently in storage at 113 Virginia
Street East, Charleston, West Virginia, 25301. In my training
and experience, I know that the Device has been stored in a
manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when
the Device first came into the possession of the FBI.

TECHNICAL TERMS

16. Based on my training and experience, I use the term
“wireless telephone” to convey the following meanings: a
wireless telephone (or mobile telephone, or cellular telephone)
is a handheld wireless device used for voice and data
communication through radio signals. These telephones send
Signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional
“land line” telephones. A wireless telephone usually contains a
“call log,” which records the telephone number, date, and time
of calls made to and from the phone. In addition to enabling
voice communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and

tf

phone numbers in electronic “address books;” sending, receiving,
and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video;

storing and playing back audio files; storing dates,

‘appointments, and other information on personal calendars; and
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 11 of 14 PagelD #: 11

accessing and downloading information from _ the Internet.
Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device.

17. Based on my training and experience I know that the
Device has capabilities that allow it to serve as a wireless
telephone. In my training and experience, examining data stored
on devices of this type can uncover, among other things,
evidence that reveals or suggests who possessed or used the
device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

18. Based on my knowledge, training, and experience, I
know that the Device can store information for long periods of
time. Similarly, things that have been viewed via the Internet
are typically stored for some period of time on the Device.
This information can sometimes be recovered with forensics
tools.

19. Forensic evidence. As further described in Attachment
By this application seeks permission to locate not’ only
electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also
forensic evidence that establishes how the Device was used, the
purpose of its use, who used it, and when. There is probable
cause to believe that this forensic electronic evidence might be

on the Device because:
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 12 of 14 PagelD #: 12

a. Data on a wireless telephone can provide evidence
of a file that was once on a wireless telephone but has since
been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing
file). Forensic evidence on a wireless telephone can also
indicate who has used or controlled the wireless telephone.
This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a
residence.

b. A person with appropriate familiarity with how a
wireless telephone works may, after examining this forensic
evidence in its proper context, be able to draw conclusions
about how a wireless telephone was used, the purpose of its use,
who used it, and when.

GS. The process of identifying the exact
electronically stored information on a wireless telephone that
is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to
investigators. Whether data stored on a wireless telephone is
evidence may depend on other information stored on the wireless
telephone and the application of knowledge about how a wireless

telephone behaves. Therefore, contextual information necessary
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 13 of 14 PagelD #: 13

to understand other evidence also falls within the scope of the
warrant.

d. Further, in finding evidence of how a wireless
telephone was used, the purpose of its use, who used it, and
when, sometimes it is necessary to establish that a particular
thing is not present on a wireless telephone.

20. Based on the foregoing, and consistent with Rule
41(e) (2) (B), the warrant I am applying for would permit the
examination of the Device consistent with the warrant. The
examination may require authorities to employ’ techniques,
including but not limited to computer-assisted scans of the
entire Device, that might expose many parts of the Device to
human inspection in order to determine whether it is evidence
described by the warrant.

21. Because this warrant seeks only permission to examine
the Device, which is already in law enforcement’s possession,
the execution of this warrant does not involve the physical
intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the
warrant at any time in the day or night.

CONCLUSION
22. I submit that this affidavit supports probable cause

for a search warrant authorizing the examination of the Device
Case 3:19-mj-00073 Document 1 Filed 10/18/19 Page 14 of 14 PagelD #: 14

described in Attachment A to seek the items described in

Lakes (Bub)

Antonio E. Ortega, Spegte eefal Agent
Federal Bureau of Investigation

Attachment B.

Sworn to before me and subscribed in my presence this

Saal day of October, 2019.

FS
CHER . EILFE

Unived States gistra Judge
